Citation Nr: 1233609	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected migraine headaches.  

2.  Entitlement to service connection for bilateral eye disorder, to include bilateral esotropia, to include as secondary to service-connected migraine headaches.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or housebound status.  

4.  Entitlement to specially adapted housing and special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to June 2004.  The Veteran also has unverified service with the Army National Guard (ANG).  

This case comes before the Board of Veterans' Appeals from an October 2008 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

With regard to the service connection claims, the Veteran contends that service connection is warranted for the claimed cervical spine disorder and esotropia.  Specifically, the Veteran asserts that her cervical spine disorder and esotropia were incurred in service, or in the alternative, are caused by her service-connected migraine headaches.  

Review of the evidentiary record reveals complaints, treatment, and diagnoses relating to a cervical spine disorder and esotropia.  Prior to service, an August 2003 treatment note reflects a diagnosis of esotropia in the right eye.  The Veteran was given a provisional diagnosis of rule out amblyopia of the right eye.  During service, the Veteran was diagnosed with unilateral esotropia of the right eye, approximately 25 degrees.  See the September 2003 service treatment note.  Army National Guard treatment records show complaints of neck pain.  In June 2006, MRI testing revealed degenerative disc disease at C4-5 and C5-6 with kyphosis of the cervical spine.  Additionally, according to an October 2006 report of medical examination for medical board purposes, the examiner noted an abnormality associated with the spine.  The physician explained that the abnormality was the cervical spine - paraspinal thrombotic thrombocytopenic purpura (TTP).  The physician also noted limitation of movement, decreased lateral flexion, rotation, and extension.  Pain was also elicited by range of motion.  The Veteran also reported having or previously having an eye disorder or trouble; painful shoulder, elbow or wrists; numbness or tingling; and recurrent back pain or any back problem.  See the October 2006 report of medical history.  The December 2006 medical evaluation board report also references the Veteran's cervical spine pain.  

The Veteran has not been afforded a VA examination in connection with her claims for service connection for esotropia and a cervical spine disorder, to include as secondary to the service-connected migraine headaches.  VA outpatient treatment records show a diagnosis of degenerative joint disease of the cervical spine.  While there is no confirmed diagnosis of esotropia of record, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, competent to diagnose a specific eye disability.  

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  There remains some question as to whether the Veteran's current claimed disorders are attributable to her in-service military duties or caused by her service-connected migraine headaches.  Therefore, the Board finds that a remand for a medical examination and opinion is necessary to render a fully informed decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Turning to the Veteran's claim for specially adapted housing or special home adaptation grant, service connection has been established for the following disabilities: migraine headaches, currently evaluated as 50 percent disabling; bilateral shin splints, currently evaluated as 30 percent disabling; a left knee disorder, currently evaluated as 10 percent disabling; and hypertension, currently evaluated as 10 percent disabling.  The Veteran is also in receipt of a total disability based upon individual unemployability (TDIU) as of October 2006.  Furthermore, there is evidence that the Veteran requires a cane, knee braces, and crutches for ambulation.  

Despite the foregoing, the Board notes that VA has, at no time during this appeal, sought medical evidence regarding whether the Veteran has loss of use of both lower extremities due to her service-connected bilateral shin splints or left knee disorder; or, whether the Veteran requires the use of such braces, crutches, and cane because of other nonservice-connected conditions.  Because such evidence is necessary to make a decision on her claim for specially adapted housing, a remand to obtain a medical opinion which specifically addresses whether the Veteran has the loss of use of the lower extremities, such as to preclude locomotion without the aid of braces, crutches, or canes, due to service-connected disabilities, is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, while the Veteran was afforded a VA A&A and housebound examination in September 2007, the Board finds the examination to be inadequate because the VA examiner only considered the Veteran's service-connected left knee disorder.  There is no indication that the examiner considered the Veteran's other service-connected disabilities or offered an opinion as to whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, or feeding himself, or to protect her from the hazards of her daily environment, due to her disabilities.  See Under 38 U.S.C.A. § 5103A(d)(2).  Hence, the RO should arrange for the Veteran to undergo VA A&A/housebound examination, by an appropriate physician, at a VA medical facility.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the claim.  

The Board notes that in evaluating the service-connected disabilities of the lower extremities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability that is not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Finally, as previously mentioned, in addition to the Veteran serving with the United States Army, the Veteran also served with the Army National guard.   However, it remains unclear based on the record itself that the Veteran served on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  Furthermore, all of the periods of service have not been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the Veteran's service dates, branches of service, and all periods of active duty, ACDUTRA, or INACDUTRA.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's military service and verify her dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each unit to which she was assigned and the dates of those assignments.  The RO/AMC should determine whether that service was active duty, ACDUTRA, and/or INACDUTRA, while serving in the Army and Army National Guard, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the RO/AMC should attempt to obtain a copy of her DD 214(s) or other separation certificate(s), as well as the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her cervical spine disorder.  All necessary tests should be performed and all pertinent diagnoses of the cervical spine should be rendered.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current cervical spine disorder is related to an event, injury, or disease in service.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disorder is caused or aggravated by a service-connected disability, to specifically include her service-connected migraine headaches.  

If the examiner finds that the Veteran's cervical spine disorder is aggravated by the service-connected migraine headaches, he/she should indicate the degree of disability of the disability before it was aggravated and its current degree of disability.  If the cervical spine disorder was not caused or aggravated by the service-connected migraine headaches, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

3.  Afford the Veteran a VA examination to determine the nature and etiology of bilateral eye disorder, to include bilateral esotropia, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, and to identify all current bilateral eye disorder.  The examiner should specifically answer the following questions: 

a.  Does the Veteran have a congenital abnormality of the eyes, namely bilateral esotropia?  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a "disease").  

b.  If a congenital "defect," is present, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) there is any superimposed disease or injury in connection with the congenital defect and, if so, whether it is at least as likely as not that the identified superimposed disease or injury is related to the Veteran's active military service. 

c.  If a congenital "disease," is present, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disease was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active military service.  The examiner should explain whether the evidence clearly and unmistakably demonstrates that the disease pre-existed service and was not aggravated thereby.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation (e.g., whether the evidence clearly and unmistakably demonstrates that the disease did not worsen beyond natural progression during service).  

d.  In the alternative, if the Veteran's eyes were normal at the time of her service enlistment, with no pre-existing or congenital disabilities, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) her bilateral eye disorder, to include esotropia, had its onset in service or are otherwise related to active service.  

e.  The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral esotropia is caused or aggravated by a service-connected disability, to specifically include her service-connected migraine headaches.  

f.  If the examiner finds that the Veteran's bilateral esotropia is aggravated by the service-connected migraine headaches, he/she should indicate the degree of disability of the disability before it was aggravated and its current degree of disability.  If the bilateral esotropia was not caused or aggravated by the service-connected migraine headaches, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

4.  Schedule the Veteran for a VA A&A/housebound examination, by an appropriate physician, at a VA medical facility.  All necessary tests should be performed and all pertinent diagnoses of the cervical spine and eyes should be rendered.  The examiner should render specific findings as to whether the Veteran is able to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she is unable to attend to the wants of nature; whether she suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; and whether she is bedridden, i.e., whether her service-connected disabilities, through their inherent character, actually require that she remain in bed.

The examiner should also indicate whether any disability/ies for which service connection has been granted-either individually or in concert with other service-connected disability/ies-permanently confine(s) the Veteran to her place of residence and immediate premises.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, result in either:

(1) the loss or loss of use of her both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;
or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  

(The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability for which service connection has been established.  

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

5.  Thereafter, readjudicate the claims currently on appeal.  If the benefits remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



